                Case 1:20-cv-05504-AT Document 3 Filed 07/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
Emily Gallagher, Suraj Patel, Katherine Stabile, Jillian
Santella, Aaron Seabright, James C. McNamee, Kristin Sage
Rockerman, Maria Barva, Miriam Lazewatsky, Myles
Peterson, Samantha Pinsky, Christian O’Toole, Tess
Harkin, Caitlin Phung, Antonio Pontex-Nunez, individually,
and on behalf of all others similarly situated,

                                         Plaintiffs,                    Docket No. ________________

           v.
                                                                        NOTICE OF MOTION FOR INJUNCTIVE
New York State Board of Elections; Peter S. Kosinski,                   RELIEF
Andrew Spano, and Douglas Kellner, individually and in their
official capacities as Commissioners of the New York State Board of
Elections; Todd D. Valentine, Robert A. Brehm, individually
and in their official capacities as Co-Executive Directors of the New
York State Board of Elections; and Andrew Cuomo as Governor
of the State of New York,

                                        Defendants.


         PLEASE TAKE NOTICE that, upon the Complaint and Exhibits; and Plaintiffs’

Memorandum of Law dated July 16, 2020 in support of Plaintiffs’ Motion for Injunctive Relief; and

all of the prior pleadings and proceedings had herein, Plaintiffs will move this Court, before the

Honorable ______________, United States District Judge, at the United States Courthouse for the

Southern District of New York, located at 500 Pearl Street, New York, New York, 10007, on a date

and time that is convenient for the Court, for an Order granting Plaintiffs’ request for an order

directing Defendants to count all absentee ballots received by any New York Board of Elections on

or before June 30, 2020, without regard for any postmark that may or may not be on the ballot; and

other relief requested in the complaint.

         PLEASE TAKE FURTHER NOTICE that Plaintiff will be shortly submitting a letter

motion requesting an accelerated schedule for this motion.
         Case 1:20-cv-05504-AT Document 3 Filed 07/17/20 Page 2 of 2



DATED:     July 17, 2020
           Queens, NY
                                                  /s/
                                          _________________
                                          J. Remy Green
                                          COHEN&GREEN P.L.L.C.
                                          1639 Centre Street, Suite 216
                                          Ridgewood, New York 11385
                                          (929) 888.9480 (telephone)
                                          (929) 888.9457 (facsimile)
                                          remy@femmelaw.com

                                          Attorneys for Plaintiffs
